Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation “the aircraft structure is the fuselage of the aircraft.” There is insufficient antecedent basis for this limitation in the claim: neither claim 13, nor claim 1 recite a fuselage. Claim one however recites an aircraft. While many aircraft have a fuselage, it is not an inherent structure of an aircraft, and many rotorcraft and flying wing aircraft do not have a fuselage. The examiner recommends changing the claim to read “the aircraft structure is a fuselage of the aircraft.”
Claim 17 recites the limitation "The aircraft of claim 16.” There is insufficient antecedent basis for this limitation in the claim. Claim 16 does not recite any aircraft. However, it recites “the gas turbine engine of claim 15,” which the examiner believes is what is referenced in the claim. For the purposes of prosecution, the claim is assumed to read “the gas turbine engine of claim 16.”
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-12, and 14-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton (US 6340135 B1), hereinafter Barton. 
Regarding claim 1, Barton discloses an aircraft (abstract) comprising: 
a gas turbine engine (turbofan jet engine 12, see fig. 1), the gas turbine engine comprising an intake (forward nacelle structure 24, see fig. 1), a nacelle (rearward nacelle portion 25, see fig. 1), and gas turbine engine components (fan blades 18 and spinner 20, see fig. 1) located radially inside the nacelle (25); and
an aircraft structure (pylon structure 26, see fig. 1); 
wherein the intake (24) of the gas turbine engine is mounted to the aircraft structure in a manner such that its position can be adjusted (The pylon structure 26 supports the forward nacelle portion 24 independently of its support of the engine 12 while permitting translational movement, see col. 4 line 56-58).
wherein the nacelle (25) and the gas turbine engine components (18,20) located radially inside the nacelle are rigidly mounted to the aircraft structure (A pylon structure 26, secured to the wing (not shown) of an aircraft, supports the engine 

Regarding claim 2, Barton discloses of an aircraft of claim 1, wherein the intake is movable between a stowed position in which the intake is located adjacent the nacelle (see fig. 3) and a deployed position in which the intake is located at an axial distance to the nacelle (see fig. 1), wherein in the deployed position an axial gap is present between the nacelle and the intake (see fig. 2).

Regarding claim 4, Barton discloses an aircraft of claim 2, wherein the intake and the nacelle comprise corresponding structures at their end faces that face each other (forward nacelle portion and rearward nacelle portion are parts of nacelle 22) wherein, in the stowed position, the intake and the nacelle create a consistent aerodynamic surface (skin 30, see fig. 4).
Regarding claim 5, Barton discloses an aircraft of claim 2, wherein the intake is movable to at least one intermediate position located between the stowed position and the deployed position (between fig. 1 and fig. 3 must be an intermediate position).

Regarding claim 6, Barton discloses an aircraft of claim 1, further comprising an actuating mechanism that comprises at least one actuator (drive motor 60, see fig. 5) and a sliding mechanism (track means 50, see fig 5,6), wherein the actuating mechanism is configured to move the intake relative to the aircraft structure (Suitable drive means is provided to determinable translate the forward nacelle structure 24 between an operational position and a forward servicing position, see col. 6 line 30-33).

Regarding claim 7, Barton discloses an aircraft of claim 6, wherein the intake is connected to the sliding mechanism (track member 52, see fig. 1,5) and wherein the sliding mechanism is movable in the forward and rearward axial direction (a track means 50 is shown that provides support for the forward nacelle structure portion 24 and which permits determinable translation of the forward nacelle structure portion 24, col. 6 line 17-19) by means of the actuator (drive 60 moves both track means 50 and forward nacelle structure 24, see fig. 5,6).

Regarding claim 8, Barton discloses an aircraft of claim 7, wherein the actuator (60) and the sliding mechanism (50) are attached to the aircraft structure (26, see fig. 5).

Regarding claim 9, Barton discloses an aircraft of claim 6, wherein the actuating mechanism (60) is a linear actuating mechanism moving the sliding mechanism and the intake in a linear manner (In the illustrated embodiment of the invention, this drive means takes the form of a suitable electrical motor 60 that is secured to the pylon structure 26 and which is provided with a rotatable screw jack 62 that is suitably secured to the forward nacelle portion 24 to provide for determinable desired translation of the forward nacelle portion 24, see col. 6 line 33-39).

Regarding claim 11, Barton discloses aircraft of claim 6, wherein the sliding mechanism comprises at least one guidance rail (track means 50,52, see fig. 1,5) that can be moved relative to the aircraft structure, wherein the intake is connected to the guidance rail (track means 50,52, see fig. 1,5) and wherein the guidance rail is driven by the actuator (drive 60 moves both track means 50,52 and forward nacelle structure 24, see fig. 5,6).

Regarding claim 12, Barton discloses an aircraft of claim 1, wherein the gas turbine engine comprises a central axis (see fig. 1), wherein the intake is slidable with respect to the nacelle in and against the axial direction (nacelle moves in same axis as engine see fig. 1,3).

Regarding claim 14, Barton discloses an aircraft of claim 1, wherein the components of the gas turbine engine located radially inside the nacelle comprise a fan (fan blades 18) and an engine core (aircraft jet engine 12, see fig. 1) located downstream of the fan (see fig. 1).

Regarding claim 15, Barton discloses a gas turbine engine comprising:
an intake (forward nacelle portion 24), a nacelle (rearward nacelle portion 25), and gas turbine engine components located radially inside the nacelle (fan blades 18 and spinner 20);
wherein the intake of the gas turbine engine is configured to be mounted to an aircraft structure in a manner such that its position can be adjusted (The pylon structure 26 supports the forward nacelle portion 24 independently of its support of the engine 12 while permitting translational movement, see col. 4 line 56-58);
wherein the nacelle and the gas turbine engine components located radially inside the nacelle are configured to be rigidly mounted to the aircraft structure (A pylon structure 26, secured to the wing (not shown) of an aircraft, supports the engine 12 and the nacelle structure 22 while permitting relative movement between the forward and rearward nacelle portions 24 and 25 respectively, see col. 4 line 52-55).

Regarding claim 16, Barton discloses a gas turbine engine of claim 15, wherein the intake is configured to be movable between a stowed position in which the intake is located adjacent the nacelle (see fig. 3) and a deployed position in which the intake is located at an axial distance to the nacelle (see fig. 2), wherein in the deployed position an axial gap is present between the nacelle and the intake (see fig. 2).

Regarding claim 17, Barton discloses a gas turbine engine of claim 16, wherein the intake is configured to be connected to a sliding mechanism (track member 52, see fig. 1,5) that can be moved relative to the aircraft structure by means of an actuator (drive 60 moves both track means 50 and forward nacelle structure 24, see fig. 5,6).

Regarding claim 18, Barton discloses a method for adjusting the input of air flowing into a gas turbine engine attached to an aircraft (function of nacelle, see col. 1 line 12-19), the method comprising: 
connecting an intake (forward nacelle structure 24, see fig. 1) of the gas turbine engine to an aircraft structure (pylon structure 26, see fig. 1) in a manner that allows it to be moved from one position to another (The pylon structure 26 supports the forward nacelle portion 24 independently of its Support of the engine 12 while permitting translational movement, see col. 4 line 56-58); 
connecting a nacelle (rearward nacelle structure 25, see fig. 1) and gas turbine engine components (fan blades 18 and spinner 20, see fig. 1) located radially inside the nacelle in a rigid manner to the aircraft structure (A pylon structure 26, secured to the wing (not shown) of an aircraft, supports the engine 12 and the nacelle structure 22 while permitting relative movement between the forward and rearward nacelle portions 24 and 25 respectively, see col. 4 line 52-55); 
adjusting the axial distance between the intake and the nacelle by moving the intake relative to the aircraft structure (suitable drive means is provided to determinable translate the forward nacelle structure 24 between an operational position and a forward servicing position, see col. 6 line 30-33).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness. 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 6340135 B1), hereinafter Barton.

Regarding claim 10, Barton discloses an aircraft of claim 6, and further discloses wherein the intake is connected at a mounting position to the sliding mechanism (track member 58, see fig 6).
Barton does not specifically disclose two mounting positions.
	However, it would have been obvious to one having ordinary skill in the art the effective filing date of the invention to add an addition mounting position to the sliding mechanism, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose would be to prevent the intake from twisting or deforming on the sliding mechanism during the high stress conditions of flight. Having two mounting positions would prevent twisting of the intake.


Claims 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 6340135 B1), hereinafter Barton, and Kawai et al. (US 2017/0158341 A1), hereinafter Kawai. 
Regarding claim 3, Barton discloses an aircraft of claim 2, but does not appear to specifically disclose wherein the aircraft is configured to move the intake into the deployed position during takeoff and at lower speeds of the aircraft.
Kawai teaches of an aircraft configured to move the intake into the deployed position during takeoff and at lower speeds of the aircraft (when the speed of the of aircraft 100 is indicative of a take-off condition or an engine out condition, moves the inlet cowl 202 to an open position, see para. [0029]).
It would be obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify Barton’s adjustable intake structure with Kawai to be used in similar situations during flight, such as take-off, low speed flight, and engine out conditions to increase engine efficiency. 

Regarding claim 19, Barton disclose a method of claim 18, wherein adjusting the axial distance comprises moving the intake between a stowed position in which the intake is located adjacent the nacelle (see fig. 3) and a deployed position in which the intake is located at an axial distance to the nacelle (see fig. 1).
Barton does not specifically disclose wherein the adjusting of the axial distance is depending on the speed of the aircraft.
Kawai teaches of a method for adjusting the input of air flowing into a gas turbine engine attached to an aircraft wherein the adjusting of the axial distance is depending on the speed of the aircraft (regarding in some examples, the controller 326 operates the inlet cowl 202 based on a speed of the aircraft 100, see para [0029]).
It would be obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to modify Barton’s adjustable intake with Kawai to be able to deploy or retract the intake in order to reducing drag associated with the nacelle 200 during high speed conditions (see para. [0032]).

Regarding claim 20, Barton discloses a method of claim 19.
Barton does not specifically disclose wherein the intake is moved in the deployed position at lower speeds and moved into the stowed position at higher speeds of the aircraft.
Kawai teaches of a method for adjusting the input of air flowing into a gas turbine engine attached to an aircraft, wherein the intake is moved in the deployed position at lower speeds and moved into the stowed position at higher speeds of the aircraft (when the speed and altitude of the aircraft 100 is indicative of a climb or cruise conditions, the controller 326 moves the inlet cowl 202 to the closed position, and when the speed of the of aircraft 100 is indicative of a take-off condition or an engine out condition, moves the inlet cowl 202 to an open position, see para [0029]). 
It would be obvious to a person of ordinary skill in the art at the effective filing date of the claimed to modify Barton’s adjustable intake with Kawai to adjust the intake in response to both high and low flight speeds to increase efficiency without increasing drag (see para. [0018]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 6340135 B1), hereinafter Barton, and Joret et al. (US 2011/0219783 A1), hereinafter Joret.
 However, Barton does not appear to specifically disclose wherein the aircraft structure is the fuselage of the aircraft. 
Joret teaches of an aircraft, wherein the aircraft structure is the fuselage of the aircraft (Joret teaches that the propulsive assemblies are attached generally under a wing or at the fuselage, see para [0002]).
It would be obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify Barton’s adjustable intake with Joret to mount the intake to the fuselage. The applicant also discloses that the structure can be “any structure of the aircraft to which the gas turbine can be mounted”. One would be incentivized to reduce weight and prevent structural stress in the aircraft structure by attaching the turbine to the fuselage (see Joret, para [0015]). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kestler (US 2017/0283081 A1) and McDonough et al. (US 20100148012 A1) teach of other adjustable engine nacelle assemblies, either for maintenance or flight use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY JAY ALEXANDER whose telephone number is (571)272-8564. The examiner can normally be reached Monday-Friday 7AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY J ALEXANDER/            Examiner, Art Unit 3647                                                                                                                                                                                            
/TIEN Q DINH/            Supervisory Patent Examiner, Art Unit 3647